


116 HRES 220 IH: Recognizing the interdependence of diplomacy, development, and defense as critical to effective national security.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 220
IN THE HOUSE OF REPRESENTATIVES

March 13, 2019
Mr. Engel (for himself, Mr. McCaul, Mrs. Lowey, and Mr. Rogers of Kentucky) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Recognizing the interdependence of diplomacy, development, and defense as critical to effective national security.
 
 
Whereas there has long been a strong bipartisan consensus that diplomacy, development, and defense are key pillars of an effective national security strategy;  Whereas former Secretary of Defense James Mattis testified before Congress that If you don’t fund the State Department fully, then I need to buy more ammunition … .; 
Whereas President Barack Obama’s first National Security Strategy affirmed that Our Armed Forces will always be a cornerstone of our security, but they must be complemented. Our security also depends upon diplomats who can act in every corner of the world … .;  Whereas President George W. Bush, in his first National Security Strategy, recognized the interdependent relationship between development, diplomacy, and defense as critical to advancing United States national security interests; 
Whereas the Department of State and its employees are extremely effective in resolving international disputes through diplomacy, thus precluding the need for the use of Armed Forces and saving American lives and taxpayer dollars;  Whereas the United States Agency for International Development and its employees lead efforts that help countries and communities progress from crisis and poverty to stability and opportunity, creating a stronger, safer world that is ultimately less dependent on aid; 
Whereas in an April 21, 2010, letter to Congress, former Secretary of Defense Robert Gates wrote that The work performed by diplomatic and development professionals helps build the foundation for more stable, democratic and prosperous societies. These are places where the potential for conflict can be minimized, if not completely avoided, by State and USAID programs—thereby lowering the likely need for deployment of U.S. military assets.;  Whereas for between just one and one-and-a-half percent of the total Federal budget, the United States International Affairs Budget supports all United States diplomacy and development objectives, which advance United States national security interests at home and abroad; 
Whereas diplomacy and development programs are critical tools in supporting key strategic allies like Israel and Jordan;  Whereas the Department of State and the United States Agency for International Development are critical partners in conflict mitigation, addressing some of the root causes of state failure and terrorism in order to prevent conflict before it starts; 
Whereas global health programs funded through the United States International Affairs Budget work to fight infectious diseases and prevent deadly pandemics from reaching America’s shores;  Whereas humanitarian assistance programs funded through the United States International Affairs Budget assist vulnerable populations and help respond to humanitarian emergencies, such as famine and the growing numbers of displaced people worldwide; 
Whereas United States development and diplomacy programs promote America’s economic interests and help support jobs here at home by building and opening new markets for United States exports, attracting investment to the United States, and helping American companies and workers to compete globally on a level playing field;  Whereas bipartisan support in Congress has resulted in significant foreign assistance reform, ensuring more transparent, accountable, and results-driven programs; and 
Whereas Members of Congress have built a bipartisan legacy of support for United States diplomacy and a strong and effective International Affairs Budget: Now, therefore, be it  That the House of Representatives— 
(1)recognizes the importance of diplomacy and development to United States national security;  (2)recognizes the importance of United States diplomacy and the work of our diplomats around the world in resolving complex issues, including preventing conflict through dialogue and negotiation; 
(3)recognizes the importance of United States development efforts and the work of our development professionals around the world in saving lives, creating opportunities, and advancing democracy, governance, and peace; and  (4)supports a strong United States International Affairs Budget that demonstrates American leadership and values and promotes United States interests. 

